 


109 HR 1181 IH: Mineral Leasing Act Amendments of 2005
U.S. House of Representatives
2005-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1181 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2005 
Mrs. Cubin introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To amend the Mineral Leasing Act to set forth procedures for the reinstatement of leases terminated due to unforeseeable circumstances. 
 
 
1.Short titleThis Act may shall be known as the Mineral Leasing Act Amendments of 2005. 
2.Amendments to the mineral leasing act of 1920Section 31(d)(2) of the Mineral Leasing Act (30 U.S.C. 181 et seq.) is amended by striking subparagraphs (A) and (B) and inserting the following: 
 
(A)with respect to any lease that terminates under subsection (b) on or after September 1, 2001, but less than 60 days after the date of the enactment of the Mineral Leasing Act Amendments of 2005, the lessee files a petition for reinstatement (together with the required back rental and royalty accruing after the date of termination) within 120 days after the date of the enactment of the Mineral Leasing Act Amendments of 2005 or within 60 days after receiving the notice of termination sent by the Secretary by certified mail, whichever is later; or 
(B)with respect to any lease that terminates under subsection (b) on or after 60 days after the date of the enactment of the Mineral Leasing Act Amendments of 2005, a petition for reinstatement (together with the required back rental and royalty accruing after the date of termination) is filed on or before 60 days after receipt of the notice of termination sent by the Secretary by certified mail to all lessees of record. This paragraph does not apply to any lessee who received a notice of termination less than 13 months after termination..   
 
